NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        NOV 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE ALEJANDRO VASQUEZ-TREJO,                    No.   16-70434

                Petitioner,                      Agency No. A094-303-898

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 23, 2017**


Before:      LEAVY, WATFORD, and FRIEDLAND, Circuit Judges.

      Jose Alejandro Vasquez-Trejo, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. §

1252. We review for abuse of discretion the denial of a motion to reopen. Avagyan


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Holder, 646 F.3d 672, 674 (9th Cir. 2011). We deny the petition for review.

      The BIA did not abuse its discretion in denying Vasquez-Trejo’s motion to

reopen as untimely, where it was filed more than four years after his final order of

removal, see 8 C.F.R. § 1003.2(c)(2), and Vasquez-Trejo failed to establish the due

diligence required for equitable tolling of the filing deadline, see Avagyan, 646
F.3d at 679 (equitable tolling is available to an alien who is prevented from timely

filing a motion to reopen due to deception, fraud, or error, as long the alien

exercises due diligence in discovering such circumstances).

      Because the due diligence determination is dispositive, we do not reach

Vasquez-Trejo’s remaining contentions regarding compliance with Matter of

Lozada, 19 I. & N. Dec. 637 (BIA 1988), or the alleged ineffective assistance of

prior counsel. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts

and agencies are not required to decide issues unnecessary to the results they

reach).

      PETITION FOR REVIEW DENIED.




                                          2                                      16-70434